Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at page 5 line 28 “end caps 202 and 203” have been changed to –end caps 117 and 118--- to match the labeled end caps of the figures.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-13 and 15 is not disclosed or taught by the prior art with a laser module carrying a laser, engaged in a track curved in an arc of about ninety degrees; and a first link engaged pivotally to the lower slider element on a first end and pivotally to the laser module on a second end; wherein the laser module follows the track curvature in response to translation of the slider along the longitudinal track from a fully retracted position to a fully extended position, and the laser emits a laser beam through the central, lengthwise channel, the beam moving in an arc determined by the track curvature along with the remaining limitations of the claims.
The method as claimed in claim 14 is not disclosed or taught by prior art including the steps of a upper slider engaging a longitudinal track along the top of the device, connected through a lengthwise channel to a lower slider element within the body, a laser module carrying a laser, engaged in a track curved in an arc of about ninety degrees, and a first link engaged pivotally to the lower slider element on a first end and pivotally to the laser module on a second end, stationary on a flat support surface; translating the upper slider along the longitudinal track, causing the laser module to move along the curved track and the laser to emit a beam through the lengthwise channel, until the laser beam illuminates the first point; reading from indicia along a curved window on one side of the device an angular position of the first point relative to the device; translating the upper slider along the longitudinal track until the laser beam illuminates the second point; reading from indicia along the curved window an angular position of the second point relative to the device; and determining the angular separation between the first and the second point by subtracting the angular deviation of the first point from the angular deviation of the second point along with the remaining limitations of the claim.
The closest prior art are Kronenberg (WO 2010/026569) and Green (5,531,031), however, neither disclose or teach the slider, channel, link, track, and laser combination as claimed in the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855